—Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered on or about June 15, 1994, which, in an action seeking relief for an alleged employment discrimination, granted defendant employer’s motion for summary judgment dismissing the complaint for failure to state a cause of action, unanimously affirmed, without costs.
As the IAS Court correctly observed, the amendment to Executive Law § 297 (9), providing that a complaint filed by the Equal Employment Opportunity Commission (EEOC) with the State Division of Human Rights was not to be deemed an election of an administrative remedy, applies only to complaints filed with the EEOC on or after July 15, 1991 (L 1991, ch 342, § 2). Since plaintiff filed with the EEOC before July 15, 1991, the amendment does not apply, and the filing was properly deemed to bar State court remedies (Scott v Carter-Wallace, *317Inc., 147 AD2d 33, 38, Iv dismissed 75 NY2d 764). Concur— Rosenberger, J. P., Rubin, Ross, Nardelli and Mazzarelli, JJ.